Citation Nr: 1627633	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to July 1989, September 2002 to February 2003, May 2005 to October 2005, and February 2006 to November 2013.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a video conference hearing was held before the undersigned; a transcript is in the record.  A waiver of RO initial consideration of any additional evidence submitted was verbally provided by the Veteran at the hearing. 

The issue of entitlement to service connection for hypothyroidism is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the September 2015 hearing, prior to the promulgation of a decision in the matters, the Veteran withdrew her appeals seeking service connection for right and left wrist disorders; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the issues seeking service connection for right and left wrist disorders; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative, in writing or on the record during a hearing.  38 C.F.R. § 20.204.

During the September 2015 hearing before the undersigned, the Veteran expressed her intent to withdraw her appeals seeking service connection for right and left wrist disorders.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.


ORDER

The appeals seeking service connection for a bilateral wrist disorder are dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).  Initially the Veteran should be provided with VCAA notice of the specific information and evidence necessary to substantiate a claim of service connection.

The Veteran contends essentially that service connection is warranted for hypothyroidism because it was first diagnosed by a private medical provider while she was in the military, and was later treated by a military medical provider during active service.

Service treatment records (STRs) dated from March 2007 to February 2011 show hypothyroidism cited as one of the Veteran's medical problems and thyroid medication was prescribed.  These STRs also reveal a diagnosis of hypothyroidism.  In July 2013 the Veteran was seen inservice for possible thyroid problems.  It was noted that she had a history of use of Westhroid for symptoms of hypothyroidism.  September 2013 STRs show the Veteran was seen for a screening examination for thyroid disorders.  Physical examination showed no abnormalities of the thyroid.  A subsequent report that same month noted a personal history of thyroid disorders.  Hypothyroidism was also listed as a chronic problem and the active medications list included medication for "Thyroid".  At the hearing, the Veteran stated that hypothyroidism is the type of condition that is monitored annually and is treated with medication on an as needed basis.  She reported that she was treated during her military service and since military service she has been monitored by her private health care provider and was not currently on medication for the disorder, but expects that she will require treatment in the future, which is the reason she seeks service connection.  

With regard to VA's duty to assist the Veteran with substantiating her claim of service connection, the RO informed her that a portion of her STRs could not be located after several searches had been conducted.  On review of the record it appears records from the Veteran's service dates from March 7, 1989 to July 4, 1989 were never requested.  On remand the AOJ should attempt to obtain such records.  Furthermore, in June 2014 the RO requested the Veteran's records from the Alaska Air National Guard (AANG).  In a July 2014 response, AANG noted, "The record for the member listed above has been sent to AFMOA" (the Air Force Medical Operations Agency).  Prior to receiving the July 2014 response, the RO forwarded a second request for the Veteran's record to the AANG.  In August 2014 AANG responded that "Members Record is no longer maintained at 176 MDG.  Sent to AFPC."  There is no documentation in the record that the RO contacted either AFMOA or AFPC for the Veteran's records.  On remand the AOJ should contact both agencies to ascertain whether any of the Veteran's service records is in their possession.

In July 2014 the Veteran underwent a VA thyroid examination.  She reported that she had gone to a naturopath and was given thyroid supplements to treat symptoms she had at that time.  She stated that her health care provider decided that she did not need the "replacement" any longer; she had not taken medication for her thyroid for about 2 years.  VA examiner found the Veteran did not have or had ever had a thyroid or parathyroid disorder.  As this finding by VA examiner is seemingly inconsistent with the evidence of record (hypothyroidism was diagnosed in service) the July 2014 examination is inadequate since it is based on an apparently incorrect factual premise.  Moreover, the examiner did not render a medical opinion in the matter.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand the AOJ must afford the Veteran a new medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take all necessary action to ensure compliance with all VCAA notice and assistance requirements by furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of service connection for hypothyroidism.

2.  Request outstanding STRs from AANG for the Veteran's period of service from March 7, 1989 to July 4, 1989. 

3.  Request copies of the Veteran's service records from AFMOA and/or AFPC as directed by AANG in June and July 2014 letters.

All efforts to obtain the above-described federal records must be documented in the record.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

4.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from private health care providers, to include private treatment she received for hypothyroidism since her discharge from service in November 2013.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5.  The AOJ should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all thyroid disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should consider the Veteran's reported history of symptoms of hypothyroidism originating in service.  

The examiner should provide an opinion with respect to each thyroid disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise related to service.  

If there is no current thyroid disorder present, the examiner should discuss the likelihood of a recurrence of the disorder.

The rationale for the opinion must also be provided.

6.  Then, after ensuring any other necessary development has been completed as a result of the action above (to include an examination), readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


